Per Curiam.

The denial of a motion to restore for trial a case on the “ reserved generally” calendar has been held to be an order that the Municipal Court has not the power to make and is, therefore, appealable. Rossmann v. Serventi, 177 N. Y. Supp. 855. The motion under consideration in that case was denied without terms or qualifications. The instant order appears clearly from the record to have been a proper exercise of the court’s discretion in controlling the nature of affidavits received by it. For that reason the order was a proper one, and, therefore, not appealable.
Appeal dismissed.
All concur; present, Gut, Bijur and Mullan, JJ.